DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 2, 4-7, 9, 12, 13, 16-19, 22, 23, 27, 29-32 are pending in this application.

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:


(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.

This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

	I.	Group I, claims 1, 4-7, 9, 12, 13, 16-19, 22, 23, 27, directed to a method for making hematopoietic stem cells (HSCs) and hematopoietic stem and progenitor cells (HSPCs} comprising in vitro transfecting hemogenic endothelia cells (HE) with an exogenous gene coding copy of at least one of the following transcription factors ERG, HOXA9, HOXAS, LCOR and RUNXI comprised in a non-integrative vector, wherein the transcription factors are expressed in the transfected cells to produce a population of multilineage HSCs and HSPCs that engrafts in recipient host after implantation; and an engineered cell produced by the method of claim 1 (claims 23, 23, 27).

	II.	Group II, claims 29-32, drawn to a method of cellular replacement therapy in a subject in need thereof, the method comprising administering a pharmaceutical composition of claim 27 to a recipient subject.


	Groups I-II lack unity of invention even though the inventions of Groups I and II require the technical feature of Group I, directed to a method for making hematopoietic stem cells (HSCs) and hematopoietic stem and progenitor cells (HSPCs} comprising in vitro transfecting hemogenic endothelia cells (HE) with an exogenous gene coding copy of at least one of the following transcription factors ERG, HOXA9, HOXAS, LOOR and RUNXI comprised in a non-integrative vector, wherein the transcription factors are expressed in the transfected cells to produce a population of multilineage HSCs and HSPCs (hematopoietic stem cells and hematopoietic stem and progenitor cells) that engrafts in recipient host after implantation; and an engineered cell produced by the method of claim 1.
	Groups I and II lack unity of invention because even though the inventions of these groups required the technical feature of Group I, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Sugimura et al (“Haemopoietic stem and progenitor cells from human pluripotent stem cells,” Nature 2017, 545:432-438) (Sugimura) (listed on IDS filed 12/10/2019 as document no. 2).
	Sugimura discloses transfecting hemogenic endothelial cells were transfected with lentiviral vectors (nonintegrative vector) comprising genes encoding at least one of the ERG, HOXA9, HOXA5, LCOR and RUNX1 transcription factors (page 4, third full paragraph) and documented multi-lineage engraftment with B cells and T cells, thereby disclosing HSCs and HSPCs were produced. Therefore, Sugimura discloses the claimed method for making hematopoietic stem cells (HSCs) and hematopoietic stem and progenitor cells (HSPCs) comprising in vitro transfecting hemogenic endothelia cells (HE) with an exogenous gene coding copy of at least one of the following transcription factors ERG, HOXA9, HOXAS, LOOR and RUNXI comprised in a non-integrative vector, wherein the transcription factors are expressed in the transfected cells to produce a population of multilineage HSCs and HSPCs that engrafts in recipient host after implantation and cells produced thereby.


The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 

Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

SUZANNE E. ZISKA
Examiner
Art Unit 1632



/PETER PARAS JR/Supervisory Patent Examiner, Art Unit 1632